Citation Nr: 0639604	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
moderately advanced chronic pulmonary tuberculosis, arrested 
on March 11, 1955, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2001 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

In a December 2002 statement in support of claim, the veteran 
claimed service connection for the removal of multiple ribs 
from his right side.  The record does not reflect that the RO 
has addressed this matter; therefore, it is REFERRED to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, it finds that further development 
is needed before a decision can be issued on its merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for remand are set forth below.  

Service connection for tuberculosis, pulmonary reinfection 
type, minimal, quiescent, asymptomatic, phrenic crush, was 
initially granted with a 100 percent evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6703, effective June 21, 
1950.  See August 1950 rating decision.  The 100 rating was 
amended numerous times and the disability recharacterized as 
tuberculosis, pulmonary, chronic, moderately advanced, 
arrested on March 11, 1955.  See rating decisions dated 
September 1951, September 1952, October 1953 and April 1955.  
A January 1979 rating decision continued the 30 percent 
evaluation that had been in effect since March 11, 1966 
pursuant to Diagnostic Codes 6722-6816 and this decision was 
upheld by the Board in an August 1979 decision.  The 30 
percent rating is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2006).
The veteran filed a claim for increased rating in March 2001 
and this appeal ensues from the September 2001 rating 
decision that continued the 30 percent evaluation.  Although 
Diagnostic Code 6844 was mentioned in the analysis section of 
the September 2001 rating decision, it is unclear whether the 
decision to continue the 30 percent rating was based on this 
or some other diagnostic criteria.  Subsequent rating 
decisions, which are unrelated to the claim on appeal, 
indicate that the 30 percent evaluation is based on 
Diagnostic Codes 6722-6845, whereas a statement of the case 
(SOC) and a supplemental SOC (SSOC) utilize diagnostic codes 
6722, 6844 and 6816.  See rating decisions dated April 2003, 
July 2003 and January 2005; November 2002 SOC; July 2005 
SSOC.  The RO must clarify what diagnostic criteria it has 
used in denying the veteran's claim for increased rating.  
This is particularly important given the fact that Diagnostic 
Code 6816 no longer exists as a result of the October 7, 1996 
amendments to 38 C.F.R. § 4.97 and given the fact that the 
permanent 30 percent ratings for inactive pulmonary 
tuberculosis should not be combined with ratings for other 
respiratory disabilities.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6701-6724, Note (2).  

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) require readings for 
forced expiratory volume in one second (FEV-1), the ratio of 
FEV-1 to forced vital capacity (FVC) (FEV-1/FVC), diffusion 
capacity of carbon monoxide, single breath (DLCO (sb)) and 
maximum oxygen consumption in ml/kg/min (with 
cardiorespiratory limit).  The veteran last underwent a VA 
compensation and pension (C&P) examination in June 2005, at 
which time pulmonary function tests (PFTs) were performed.  
Although pre and post-bronchodilator testing was conducted 
with actual measurements for FEV-1, FEV-1/FVC, and DLCO, no 
predicted or percent predicted values were included.  

To determine whether an increased rating for the veteran's 
service-connected moderately advanced chronic pulmonary 
tuberculosis, arrested on March 11, 1955, is warranted, the 
PFTs must include actual, predicted and percent predicted 
results for all required readings.  Without complete results, 
and without an explanation regarding why they were not 
included, the Board is unable to fully assess the merits of 
the veteran's claim.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

This will also give the RO an opportunity to apply 38 C.F.R. 
§ 4.96, effective October 6, 2006.  See 71 Fed. Reg. 52457, 
52459 (September 6, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Have the pulmonary function test 
results reported in the report of the 
June 14, 2005 VA examination and in the 
report of the November 10, 2004 VA 
examination evaluated by a medical 
professional and, if possible, reported 
to include actual, predicted and percent 
predicted results for all required 
readings.  If this is not possible, the 
reason(s) why the test results cannot be 
reported completely should be documented.

2.  Schedule the veteran for a VA 
respiratory examination to ascertain the 
nature and severity of his service-
connected moderately advanced chronic 
pulmonary tuberculosis, which arrested on 
March 11, 1955.  The examiner must review 
the claims folder.  All necessary tests 
(i.e., FEV-1, FEV-1/FVC, DLCO(sb), 
maximum exercise capacity expressed in 
ml/kg/min, ) should be performed (unless 
contraindicated) and must include actual, 
predicted and percent predicted results 
for all required readings.  If a test 
cannot be performed, the examination 
report should indicate why the test was 
not performed.  

3.  Thereafter, readjudicate the claim.  
Clarify what diagnostic criteria is 
currently being used to evaluate the 
veteran's service-connected moderately 
advanced chronic pulmonary tuberculosis.  
Consideration should be given to 
38 C.F.R. § 4.96, effective October 6, 
2006.  See 71 Fed. Reg. 52457, 52459 
(September 6, 2006).

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


